Citation Nr: 0218403	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
or secured sufficient to reopen a claim of entitlement to 
service connection for hypertension.

2.  Whether new and material evidence has been submitted 
or secured sufficient to reopen a claim of entitlement to 
service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active duty from August 1956 until August 
1976.  His DD Forms 214 show that he served in Thailand 
but not Vietnam.  

In a rating decision dated in September 1982, the RO 
denied entitlement to service connection for diabetes and 
hypertension.  Notice was sent on September 14, 1982.  The 
veteran did not appeal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 
1998, from the Columbia, South Carolina, regional office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for hypertension 
and diabetes mellitus on the basis that the claims were 
not well grounded.

In April 2000, the Board remanded this matter for due 
process purposes to afford the veteran the opportunity to 
have these claims adjudicated under the criteria for new 
and material evidence as well as under the presumptive 
regulations pertaining to diabetes and hypertension.  

This case is now returned to the Board for further 
adjudication.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  In September 1982, the RO denied the veteran's claims 
of entitlement to service connection for diabetes and 
hypertension.  The veteran was provided notice of the 
decision and his appellate rights.  He did not file a 
notice of disagreement.  

3.  The evidence before the RO in September 1982 reflected 
the onset of diabetes and hypertension several years after 
the veteran's separation from active service in August 
1976.  

4.  The evidence pertaining to diabetes added to the 
record since the September 1982 rating decision does not 
bear directly and substantially upon the specific matter 
under consideration; is cumulative or redundant; and/or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

5.  The evidence pertaining to hypertension added to the 
record since the September 1982 rating decision does not 
bear directly and substantially upon the specific matter 
under consideration; is cumulative or redundant; and/or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed rating decision in September 1982 
denying entitlement to service connection for hypertension 
and diabetes mellitus is final.  
38 U.S.C. § 4005 (c) (1976) (recodified at 38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.153 (1981) (now 38 
C.F.R. § 20.1103 (2002)).

2.  No new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for diabetes.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104 (2002), § 3.156 (2001).

3.  No new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for hypertension .  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.104 (2002), § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his original claim for VA disability benefits filed in 
July 1982, the veteran reported that he developed diabetes 
and hypertension in 1981 and had been treated for the same 
at Moncrief Army Hospital.  

Evidence of record at the time of the September 1982 
rating decision that denied service connection for 
hypertension and diabetes mellitus included the veteran's 
service medical records. They reflect that on an August 
1956 service entrance examination his blood pressure was 
120/66 and a urinalysis was negative for sugar and 
albumin.  There were no findings indicative of 
hypertension or diabetes reported on objective 
examination.  His accompanying report of medical history 
reflects that he denied having high blood pressure and did 
not report any history of diabetes.  

The report of a September 1965 periodic examination 
reflects that the veteran's endocrine system was normal, 
blood pressure was 120/80, and a urinalysis was negative 
for sugar and albumin.  No findings indicative of 
hypertension or diabetes were noted.  The accompanying 
report of medical history is negative for a history of 
high blood pressure and any indication of diabetes.  An 
October 1968 examination for deployment into remote duty 
reflects that his blood pressure was 126/86 and a 
urinalysis was negative for sugar and albumin.  Neither 
hypertension nor diabetes was reported on objective 
examination.  The accompanying report of medical history 
reflects nothing relevant.  

A November 1965 urine test was negative for sugar and 
albumin and one in March 1972 was negative for sugar and 
acetone.  In April 1975, the veteran was diagnosed as 
overweight and placed on a 1200-calorie diet.  An April 
1975 Chem I test yielded a blood glucose reading of 107, 
and a urine test from the same day was negative for 
glucose, protein, occult blood and ketones.  A Chem I test 
of August 1975 revealed 1.2 creatinine.  A urinalysis 
report of January 9, 1976 reflects that the test was 
negative for glucose, protein, occult blood and ketones.  
A Chem I test of January 12, 1976 yielded a glucose 
reading of 112.  A Chem II test dated January 22, 1976 
revealed the following glucose levels:  111 fasting, 151 
at 1/2 hour, 165 at 1 hour, 140 at 2 hours and 106 at 3 
hours.  Urine tests from this Chem II series were negative 
over the same periods of time.  

The report of the veteran's January 1976 retirement 
examination reflects that his endocrine system was normal.  
His blood pressure was 120/80, a urinalysis was negative 
for sugar and albumin, and a fasting blood sugar was 111 
percent.  A lengthy in-service medical history was 
detailed but there was no mention of elevated blood 
pressure/hypertension or diabetes.  In his January 1976 
report of medical history he denied having or having had 
high blood pressure and sugar or albumin in his urine.  
Additionally, the veteran did not report having been 
treated for high blood pressure or diabetes.  No relevant 
history was noted by the examiner.    

Post-service medical records from Moncrief Army hospital 
were of record at the time of the September 1982 rating 
decision and show that in October 1981, the veteran's 
blood pressure was noted to be 158/112 and he was sent for 
a three day blood pressure check that showed readings of 
140/115, 122/112 and 158/112, respectively.  He was 
diagnosed with hypertension the same month.  Records from 
late 1981 also show that the veteran had an elevated blood 
sugar and was given a glucose tolerance test that was 
abnormal and resulted in a diagnosis of diabetes, type II.  
In December 1981, the veteran noted to be a "new 
diabetic," and another December 1981 record notes 
"Diabetes (new) Type II."  

By a rating decision dated in September 1982, the RO 
denied entitlement to service connection for diabetes and 
hypertension.  This decision was based on the findings of 
the January 1976 retirement examination showing no 
evidence of either condition and the Moncrief Army 
Hospital records indicating that diabetes mellitus was 
initially diagnosed around December 1981 and the 
hypertension was apparently initially diagnosed about two 
months earlier.  Notice of this decision was sent on 
September 14, 1982.  The veteran did not appeal this 
decision. 

Evidence received subsequent to the September 1982 rating 
decision includes records from Talmadge Memorial Hospital 
that were submitted in conjunction with a claim unrelated 
to the present appeal.  These records show that the 
veteran was treated in Moncrief Army Hospital in October 
1983 following a motor vehicle accident that took place 
when he drove off the road after an apparent syncopal 
episode that he described as "feeling funny."  He 
indicated that his medical problems at the time included 
diabetes and hypertension.  He was diagnosed on discharge 
with mental status change, not totally compatible with 
syncope, possibly related to a hypoglycemic episode with 
the adrenergic symptoms being blocked by Lopressor.  
Diabetes mellitus, adult onset, and hypertension were also 
diagnosed.   In January 1984, he was admitted to a 
military hospital to undergo a sleep apnea study and gave 
a history of the October 1983 syncopal episode that 
culminated in a minor car accident.  Hypertension and 
diabetes were among the diagnoses.  

Medical records from August 1984 document that the veteran 
continued to be assessed with essential hypertension.  In 
September 1984 he was noted to have ongoing symptoms of 
hypoglycemia and hyperglycemia and was attending diabetic 
teaching class.  Records from April and May 1985 reflect 
continued monitoring of the veteran's diabetes.  In April 
1985 his blood pressure was noted to be controlled with 
medication.  In May 1986, he was described as having 
inadequate control of hypertension and non-insulin 
dependent diabetes mellitus (NIDDM).  In July and August 
1986, he was noted to have adequate/borderline control of 
hypertension and inadequate control of non-insulin 
dependent diabetes mellitus.  

In May 1998, the veteran filed an application to reopen 
his claim for entitlement to service connection for 
hypertension and diabetes.  

Medical records obtained from a military hospital in July 
1998 include a May 1997 outpatient record that reflects a 
medical problem list, with "'78" noted next to 
hypertension and diabetes mellitus.  An August 1997 
internal medicine clinic's personal data report that shows 
a list of the veteran's medical disorders with the 
notation "'78" written next to hypertension and diabetes 
mellitus.  These medical records contain an October 1997 
position statement from the American Diabetes Association 
regarding diabetic nephropathy.  The remainder of the 
additional medical records address other dated in the 
1990s and mention other medical problems and/or continue 
to note hypertension and diabetes, without mention of 
onset.  

Service personnel records were submitted in August 1998.  
They reflect the veteran's military occupational specialty 
was warehousing specialist and that he was stationed with 
the 414th Fighter Group at Oxnard Air Force Base between 
April 1959 and March 1961.  These records show foreign 
service in Japan between 1958 and 1959 and Korea in 1964; 
no Vietnam service is shown.


Legal Criteria-Service Connection and Finality

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2002).

Where a veteran served for 90 days in active service, and 
hypertension or diabetes develops to a degree of 10 
percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease 
in service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (2002).  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b) (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104. (West 
1991).  If no notice of disagreement is filed within the 
prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened 
or allowed, except as otherwise provided by regulation. 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of 
entitlement to service connection has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 
155 F.3d 1336 (Fed. Cir. 1998).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001. However, 
these amendments are effective only on claims received on 
or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view 
of the new statutory changes. 38 C.F.R. § 3.159 (2002) . 

With respect to disallowed claims, VCAA provides that 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title. VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f)).  Thus, a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  However, although the 
provisions of the VCAA do not require that a previously 
denied claim be reopened, VA does have a duty to notify 
the veteran of the evidence needed to substantiate the 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In April 2000 the Board remanded this matter. In a May 
2002 letter to the veteran, the RO advised that it was 
notifying him of the information and evidence necessary to 
support his claim.  The RO specifically advised him of 
information necessary in support his claims for diabetes 
and hypertension and that, in regard to medical evidence, 
the veteran could authorize the release of such evidence 
if he wanted the RO to obtain it, or he could obtain it 
himself.  Previously, the RO had obtained the veteran's 
service medical records and extensive post-service medical 
records from private and service department medical care 
providers.  The veteran has been given the opportunity to 
identify and submit evidence and arguments in response, 
and has done so.  

It is clear from the record that the RO's communications 
with the veteran in the aggregate have advised him of the 
information and evidence necessary to support reopening of 
his claim and if what evidence he could submit himself or 
should identify so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  

The Board finds, therefore, that the RO has satisfied the 
duty to notify and assist the veteran in support in 
reopening his claim for service connection.

The evidence before the RO in September 1982 did not 
reflect a diagnosis of hypertension or diabetes in 
service.  In fact, it first showed both diseases in 1981, 
several years after service, consistent with the veteran's 
claiming that both disorders had their onset in 1981.  
Although the initial claim also indicated that the veteran 
had been treated for diabetes in 1974 medical evidence on 
file in September 1982 did not support that allegation.  
Thus, in September 1982, the RO denied entitlement to 
service connection for diabetes and hypertension.  After 
being notified of that decision, the veteran did not 
appeal so the decision has become final.  

Recently, type II diabetes mellitus has been added to the 
list of diseases for which presumptive service connection 
may be granted based on herbicide exposure in veterans who 
served in Vietnam or the waters offshore Vietnam or if the 
conditions of service in other locations involved 
visitation or duty in Vietnam.  38 C.F.R. §§ 3.307, 3.309, 
3.313.  In this case, the veteran had foreign service, 
including in Thailand, but it is neither claimed nor shown 
that he served in Vietnam or that the conditions of his 
service elsewhere involved visitation or duty in Vietnam.  
Thus, the above-cited provisions are not applicable in 
this case.  

In support of reopening his claim the veteran has now 
alleged an earlier onset of the disabilities at issue.  In 
his October 1998 notice of disagreement, he contended that 
his high blood pressure was diagnosed as early as the late 
1950's or early 1960's and that he was treated when he was 
stationed with 414 Fighter Group in Oxnard, California.  
He also alleged that borderline diabetes was diagnosed 
when he was stationed at 363 Tac Fighter Group at Shaw Air 
Force Base around 1972.  However, even accepting this 
revised history to determine whether it constitutes new 
and material evidence for reopening the claims, the Board 
finds that it does not.  It must be emphasized that the 
veteran, as a layperson, is not qualified to establish 
that he had diabetes or hypertension in service.  Espiritu 
v. Derwinski 2 Vet. App. 492, 494 (1992).  Additionally, 
what medical care providers reportedly told him many years 
earlier does not constitute medical evidence and does not 
provide a basis for reopening the claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The additional medical evidence submitted since 1982 shows 
continued treatment for diabetes and hypertension.  While 
this evidence is new, it is cumulative and not material to 
this case.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  In this case, two medical 
records dated in 1997 could be construed as suggesting an 
earlier onset for both hypertension and diabetes by the 
notation of "'78" written next to those disorders on a 
list of medical problems.  However, the documents do not 
constitute medical opinions since they reflect nothing of 
note other than the number "'78," and, as the veteran left 
service in August 1976, 1978 was more than one year after 
separation and beyond the presumption period for the 
diseases.  Additionally, this appears to be a bare 
transcription of lay history.  It is unenhanced by 
additional comment by the transcriber, and does not become 
competent medical evidence merely because the transcriber 
is a health care professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The notation is not equivalent to a 
physician or other medical professional expressing an 
opinion based on the evidence that diabetes or 
hypertension is related to service.  Accordingly, it is 
concluded that the bare notation of "'78" is not so 
significant that it must be considered to fairly decide 
the claim.  

The Board finds, therefore, that no new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for diabetes and for 
hypertension and the claims are not reopened.  


ORDER

No new and material evidence having been submitted, the 
claim of entitlement to service connection for 
hypertension is not reopened.

No new and material evidence having been submitted, the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

